Citation Nr: 0826945	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-38 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Togus, 
Maine Regional Office (RO), wherein the RO denied service 
connection for dysthymic disorder, claimed as a psychiatric 
condition.


FINDING OF FACT

An acquired psychiatric disorder, variously diagnosed as 
depression, major depression, social anxiety disorder, 
substance induced mood disorder, mood disorder and alcohol 
related mood disorder, began many years after service and is 
not related to any incident in service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an August 2003 letter, issued prior to the 
decision on appeal, the veteran was provided notice regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA and the need for the veteran to submit any 
further evidence in his possession that pertains to the 
claim.  This case was last readjudicated in April 2008. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes statements 
by the veteran, service treatment records, service personnel 
records and VA outpatient treatment reports.  In August 2004, 
the veteran indicated that he had no additional medical 
evidence to submit in support of his claim.  The Board is 
aware that the veteran has not been afforded a VA examination 
in conjunction with his claim; however, where the service 
treatment records reflect no evidence of treatment for a 
psychiatric disorder, as in this case, VA is not obligated to 
obtain a medical nexus opinion.  Cf. Charles v. Principi, 16 
Vet. App. 370, 371-72 (2002).

The Board notes that while the veteran argues that part of 
his service treatment records are missing, in this case all 
of the veteran's service treatment records have been received 
from the National Personnel Records Center(NPRC).  The Board 
provided the veteran notice in August 2005, that he should 
specify the dates of psychiatric treatment in service, 
narrowed down to 60 day increments.  After the veteran 
reported psychiatric treatment from January 1970 to March 
1970, a search for such records was conducted and negative 
response was received.  In reference to the March 2002 letter 
sent to the veteran from the NPRC, this letter indicates that 
records requested by the veteran may only be released to a 
physician with the veteran's written consent.  A review of 
the record reveals that these records have already been 
associated with the claims file and will be considered in 
conjunction with the veteran's claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing lay statements 
as to the dates and places of treatment in service and of his 
current disability.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran essentially contends that he was treated in 
service for a psychiatric disorder which is related to his 
current dysthymic disorder.  Service treatment records 
reflect no evidence of psychiatric treatment in service.  A 
psychiatric condition or a history thereof was not reported 
on the veteran's entrance examination. The separation 
examination does not reflect any psychiatric treatment or 
disorders were present upon discharge from service. 

VA outpatient treatment reports from September 2000 to July 
2004 reflect that the veteran was treated for a psychiatric 
disorder and was assessed and diagnosed with various 
psychiatric disorders, including depression, major 
depression, social anxiety disorder, substance induced mood 
disorder, mood disorder and alcohol related mood disorder.  
No physician has related the veteran's current psychiatric 
disorder to his military service.

After a review of the record, the Board concludes that 
entitlement to service connection for an acquired psychiatric 
disorder is not warranted.  Although the veteran clearly has 
a current disability, there is no evidence of a psychiatric 
disability or treatment thereof in service and this 
disability did not manifest for many years thereafter.  In 
fact, the earliest evidence of treatment for a psychiatric 
disorder following service was in September 2000, almost 30 
years after the veteran's discharge from service.  In 
addition, there is no medical evidence of a nexus between the 
veteran's military service and the current disability.  
Therefore, the Board finds that the preponderance of the 
evidence does not support the veteran's claim for service 
connection for an acquired psychiatric disorder.

The Board acknowledges the veteran's statements that he was 
treated for a psychiatric disorder while in service which is 
related to his current disability.  Although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As indicated above, the Board notes that a VA examination is 
not necessary.  In the absence of evidence of in-service 
disease or injury, VA is not obligated to obtain a medical 
nexus opinion.  Cf. Charles v. Principi, 16 Vet. App. 370, 
371-72 (2002).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


